United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3208
                                  ___________

United States of America,              *
                                       *
      Plaintiff-Appellee,              *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Troy Woodard,                          *
                                       * [UNPUBLISHED]
      Defendant-Appellant.             *
                                  ___________

                             Submitted: May 13, 2011
                                Filed: August 4, 2011
                                 ___________

Before MURPHY and COLLOTON, Circuit Judges, and ERICKSON,1 District
Judge.
                        ___________

PER CURIAM.

       Troy Woodard failed to report to probation following his release from a
halfway house. The district court2 revoked Woodard’s supervised release and
sentenced him to 24 months’ imprisonment with no additional term of supervised
release. Woodard appeals, challenging his sentence. We affirm.

      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota, sitting by designation.
      2
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       Woodard first argues the district procedurally erred by failing to consider the
18 U.S.C. § 3553(a) factors. Because Woodard failed to object to the district court’s
consideration of these factors at his revocation hearing, we review his claim for plain
error. See United States v. Benton, 627 F.3d 1051, 1055 (8th Cir. 2010). After
carefully reviewing the record, we can discern no error. The district court considered
that Woodward “left for Mexico at the earliest opportunity and never even reported
for supervised release.” Although the district court credited Woodard for eventually
turning himself in to authorities in Mexico, it concluded that Woodard was “not likely
to cooperate or benefit from supervised release” based on the facts and circumstances
of his violation. The district court was also aware of Woodard’s personal history and
characteristics, as she had sentenced Woodard for his original offense and ordered a
warrant when Woodard fled to Mexico. See United States v. Miller, 557 F.3d 910,
917 (8th Cir. 2009) (observing that a judge who presided over a defendant’s initial
sentence was fully apprised of his history and characteristics). The parties also
presented thorough arguments addressing Woodard’s dedication to his family, the
likelihood that he would recidivate, and the mitigating and aggravating circumstances
surrounding his offense. We presume the district court was aware of the sentencing
factors, see United States v. Petreikis, 551 F.3d 822, 825 (8th Cir. 2009), and we
conclude the district court did not fail to consider the § 3553(a) factors.

       Woodard next argues the district court imposed a substantively unreasonable
sentence when it sentenced him above the 4-10 month guideline range. While a
district court must calculate the suggested range, it is not bound to impose a sentence
within that range because the Chapter 7 policy statements related to the revocation
of supervised release are purely advisory. United States v. Larison, 432 F.3d 921,
922 (8th Cir. 2006). Woodard claims the district court should not have treated his
Grade C violation more harshly than other Grade C violations. But on the day
Woodard was released from a halfway house, he left the country for over nine
months. Accordingly, we cannot conclude that the district court abused its

                                         -2-
considerable discretion by finding this to be a particularly egregious failure-to-report
violation. See Miller, 557 F.3d at 917 (reviewing the substantive reasonableness of
a sentence under an abuse of discretion standard). The sentence was not
unreasonable.

      We affirm the judgment of the district court.



                        ______________________________




                                          -3-